DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Response to Amendment
	Amendments to claims 1-3 and 15 are acknowledged. Claims 1-15 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “the selection layer includes a permeable barrier layer, which is configured to be permeable only for the trace element and a reactive component…” It is unclear if the claim is reciting that the permeable barrier layer is permeable to both the trace element and the reactive component or if the claim is reciting that the selection layer includes a permeable barrier layer and a reactive component. For the purposes of examination, the claim will be interpreted as reciting that the selection layer includes a permeable barrier layer and a reactive component.
Claims 2-14 are rejected by virtue of their dependency on claim 1.
Claim 3 recites “the partially permeable barrier layer.” There is insufficient antecedent basis for the limitation in the claim, and it is unclear if this is the same as “a permeable barrier layer” recited in claim 1. For the purposes of examination, claim 3 will be interpreted as referring to the limitation recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2017/037352, hereinafter Vandier, in view of International Publication No. WO 00/18289, hereinafter Dunn, and further in view of U.S. Patent No. 10,034,625, hereinafter Schwartz. Citations to Vandier refer instead to paragraphs/details from the corresponding U.S. Pre-Grant Publication No. US 2018/0352937. Vandier, Dunn, and the corresponding U.S. Pre-Grant Publication were first cited in the Non-Final Office Action mailed March 3, 2021. 
Regarding claim 1, Vandier teaches a method for ascertaining a condition of skin (device 2 for analyzing the skin of the face, paragraph 0028), comprising: ascertaining a trace element content of the skin, comprising:
•	for a skin area of a user, arranging a plurality of electrodes over the skin area (“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 0016)
•	measuring the signal dependent on the concentration of the trace element (“at least one sensor sensitive to a concentration of at least one ionic species…or heavy metals,” paragraph 0029, lines 5-7, 13-16);
•	ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 0057-0058);
•	and ascertaining the condition of the skin on the basis of the ascertained trace element content of the skin (the normalized and analyzed data is displayed to indicate the state of the skin, paragraph 0060). 

Dunn teaches electrochemical or potentiometric sensing for a concentration of a target analyte in the skin, exemplary analytes including heavy metals such as zinc, iron, copper, cobalt, lead or nickel (page 31, lines 1-3). Dunn teaches a method comprising:
for a skin area of a user, arranging a plurality of electrodes over the skin area (“the transdermal sampling system is maintained in operative contact with the skin,” page 3, lines 27-29), wherein the plurality of electrodes comprises a first electrode (sensing electrode 431)  and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5), 
wherein the first electrode contacts a selection layer arranged on the skin area (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34), wherein the trace element, in the event of contact with the selection layer, is suitable for generating a signal which is dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25) and can be measured between the first and the second electrode (“the electrical current generated at the sensing electrode flows through circuitry to the counter electrode,” page 51, lines 23-24)
wherein the selection layer comprises a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25);
measuring the signal dependent on the concentration of the trace element (“the electrical current measured at the sensing electrode subassembly is the current that is correlated with an amount of chemical signal,” page 51, lines 29-31);
ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” page 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” page 57, lines 6-8;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor construction taught by Dunn in the system taught by Vandier in order to create a system to detect trace elements in the skin and evaluate the skin condition. One of ordinary skill in the art would understand that a sensor configured to detect a concentration of a specific ionic species or a heavy metal (as used in the system taught by Vandier) would inherently have some reactive material that would generate a signal upon contact with the desired analyte. However, since the specific materials are not indicated, one would be motivated to apply the teachings of Dunn in order to construct a sensor for sensing a heavy metal analyte in the skin, which is an objective of both Vandier and Dunn, and since Vandier and Dunn both teach sensing trace elements in the skin, the result of combining the two would have been predictable. 

Regarding the limitation of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B and recited in claim 4. Dunn teaches that hydrogel pads (see 547 and 548 in Figure 5) comprised of ionically conductive material coat the electrodes such that the electrodes indirectly contact the skin. Dunn further elaborates that the ionically conductive material can be liquid instead of the hydrogel pad (“the ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel),” pg. 20, lines 28-31), and that the raw signals can be obtained through direct contact of the skin (pg. 26, lines 10-15). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier and Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier and Dunn such that a protective layer is added over the reactive surface of the sensing electrode taught by Dunn such that only the analyte of interest can reach the reactive surface, as taught by Schwartz. One would have been motivated to do so because Dunn doesn’t teach a method of preventing interfering components from reaching and reacting with the reactive surface, so by adding a selectively permeable layer that is tailored to be permeable to only the analyte of interest, as taught by Schwartz (col. 11, lines 58-67; col. 12, lines 1-3), one is able to reduce interference of other analytes present in or on the skin to the sensing device and ensure only the analyte of interest would react at the reactive surface of the sensing electrode. Thus, Vandier, Dunn, and Schwartz in combination teach a selection layer that comprises a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element.
Regarding claim 2, Dunn teaches the released electrons or ions are configured to reach the first electrode in order to generate the signal dependent on the concentration of the trace element (the reactive surface is coupled to the first electrode and comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured the electrical signal is correlated with the amount of analyte present, page 20, lines 7-25).
Regarding claim 3, as stated in the rejection of claim 1, Schwartz teaches the protective layer 263 allows only the analyte of interest to reach the reactive component (col. 11, lines 58-67; col. 12, lines 1-3), so the combination of Vandier, Dunn, and Schwartz teaches a protective layer provided over the reactive surface of the sensing electrode will allow only the desired trace elements to reach the reactive surface.
Regarding claim 4, Dunn teaches wetting the at least one skin area by means of a solvent prior to the arrangement of the plurality of electrodes over the skin area (ionically conductive material comprising mainly water is disposed over the electrodes before contacting the skin, pg. 20, lines 26-34; pg. 21, lines 1-3; see rejection of claim 1). 
Regarding claim 5, Vandier teaches sensing zinc, copper, nickel, lead, chromium, selenium, arsenic, mercury, or cadmium (paragraph 0029, lines 14-16). Dunn teaches sensing heavy metal analytes such as copper (page 29, line 20), cobalt, iron, lead, nickel, or zinc (page 31, line 3).
Regarding claim 6, Vandier teaches the skin area comprises a plurality of skin areas of the user (“analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously,” paragraph 0033).
Regarding claim 7, Vandier teaches the plurality of electrodes comprises a part of a portable device (Figure 1). Dunn also teaches an embodiment where the electrodes are embedded in a wristwatch type device (Figure 2).
Regarding claim 8, Vandier teaches the portable device comprises a smartphone or a tablet or wherein the portable device is attachable to a smartphone or a tablet (the portable device can be wired or wirelessly coupled to communicate with a smartphone or tablet, paragraph 0051, lines 11-14).
(“the analysis of the data transmitted by the sensors is carried out initially by virtue of a mobile application (smart phone, tablet, etc.),” paragraph 0054).
Regarding claim 10, Vandier teaches a method for ascertaining a cosmetic skin treatment recommendation, comprising: ascertaining the condition of the skin in accordance with claim 1 (see rejection above); and ascertaining a cosmetic product or a piece of care advice on the basis of the ascertained condition of the skin (“the application also allows data to be displayed and the user to get advice on the state of his or her skin, recommendations as to products to use with respect to his or her dermo-cosmetic problems, beauty routines to implement, etc.,” paragraph 0054) and a database which comprises a plurality of conditions of the skin and a plurality of assigned cosmetic products or a plurality of pieces of care advice (the mobile application communicates with a database or a server to provide personalized advice, paragraphs 0054-0055), wherein each condition of the skin of the plurality of conditions of the skin is assigned a suitable cosmetic product of the plurality of assigned cosmetic products or a suitable piece of care advice of the plurality of pieces of care advice (personalized recommendations for a user’s dermo-cosmetic problems, paragraph 0054).
Regarding claim 11, Vandier teaches each condition of the skin of the plurality of conditions of the skin is assigned a quality value (“normalized indicators of the state of the skin,” paragraph 0060, line 3), and the suitable cosmetic product or the suitable piece of care advice is suitable for the condition of the skin of the plurality of conditions of the skin if an improvement or maintenance of the quality value of the condition of the skin is to be expected on the basis of stored values gained from experience with the cosmetic product (this system monitors the state of the skin over time, optimizes routines for caring for the skin, and provides treatment or advice on demand for treating the zones of the face; past data collected by the system can be used to determine if a provided cosmetic product or care advice has improved a skin condition, paragraphs 0012, 0013, 0025, 0054, 0060).
Regarding claim 12, Vandier teaches updating the database on the basis of new values gained from experience from a plurality of users (“a new tool allowing data to be harvested from extensive geographical zones in order to allow new and more effective cosmetic formulae to be developed,” paragraph 0026).
Regarding claim 14, Vandier teaches the ascertainment of the content of a trace element of a skin area or the ascertainment of the condition of the skin comprises a transmission of the signal (data may be transmitted to a database and to a server, paragraph 0055), a result of the comparison or the ascertained content of the trace element of the skin area to an external data processing device (“real-time information from the sensors is…normalized depending on reference thresholds of each of the sensors…and analyzed statistically,” paragraphs 0057-0058), and a receipt of the content of the trace element of the skin area or of the condition of the skin (the values output from the analysis is sent back to the user’s mobile application and displayed to indicate the state of the skin, paragraph 0059-0060).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vandier in view of Dunn and Schwartz, as applied to claim 10 above, and further in view of International Publication WO 84/04885, hereinafter Dede, which was first cited in the Non Final Rejection mailed March 3, 2021.
As shown above, Vandier in view of Dunn teaches a method of sensing heavy metal analytes in the skin, and Vandier further teaches preparing skin care advice or cosmetic treatment on the basis of the sensor output. Neither Vandier nor Dunn teach a particular step or treatment if a deficiency of a heavy metal analyte is detected in the skin.
Dede teaches that a deficiency in trace elements can lead to degeneration of cellular activity, and certain trace elements such as zinc, copper, iron, cobalt, manganese, silicon, selenium, vanadium, (page 2, lines 33-35, page 3, lines 1-21). In order to treat disorders arising from a deficiency of trace elements, Dede further teaches cosmetic compositions containing zinc, iron, copper, nickel, cobalt, manganese (page 11, lines 3-21) that provide beneficial effects such as “promoting the restoration of the cells and of that the skin, optimizing the biological processes occurring in the skin cells and providing the most preferable function of the enzyme system of the cells” (page 1, lines 5-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cosmetic products with trace elements taught by Dede into the database of recommended skin care advice or cosmetic products within the system taught by Vandier and Dunn. One would have been drawn to Dede’s teachings in order to identify suitable treatments for a deficiency of trace elements detected in the skin, and providing treatment for a detected skin condition is an objective of Vandier’s system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Schwartz.
Regarding claim 15, Dunn teaches a device (electrode assembly 433, Figure 4) for ascertaining a condition of skin (transdermal sampling system that is placed in operative contact with a skin surface, page 3, lines 21-24;), comprising:
a plurality of electrodes, wherein the plurality of electrodes comprises a first electrode (sensing electrode 431) and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5);
a selection layer (“a reactive surface,” page 18, lines 33-34) including a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25), 
wherein the first electrode contacts the selection layer (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34), and 
an electronic circuit device (controller 36, which can be a microprocessor, page 36, line 4; Figure 2), which is designed to measure the signal dependent on the concentration of the trace element, to ascertain a trace element content on the basis of a comparison between the measured signal and reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” page 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” page 57, lines 6-8), and to ascertain the condition of the skin on the basis of the trace element content (“embedded software controls activation of measurement and display operations, calibration of analyte readings, setting of high and low analyte value alarms,” page 36, lines 25-28).
Dunn explicitly teaches all limitations of claim 15 except for the selection layer comprises a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element, and that the selection layer and second electrode contact the skin area.
Regarding the limitation of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”
Regarding the limitation of the partially permeable barrier layer which is selectively permeable to the trace element, Schwartz teaches analogous art regarding a system for measuring an analyte present on the skin or in a person’s sweat or interstitial fluid (Abstract, Fig. 2A). Schwartz teaches the bio-interactive electronics 260, which are in communication with the fluid sample 270, can contact a sensitizing layer 261 and a protective layer 263 (Fig. 2B). The sensitizing layer 261 includes components which interact with the analyte (col. 11, lines 1-57), and the protective layer 263 is can be tailored to be selectively permeable to the analyte of interest and can prevent other analytes from reaching the sensitizing layer (col. 11, lines 58-67; col. 12, lines 1-3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device Dunn such that a protective layer is added over the reactive surface of .

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. With regards to amended claim 15, Applicant alleges that Dunn does not teach or suggest “a selection layer including a partially permeable barrier layer, which is configured to be permeable only for the trace element…a reactive component, which is configured to react with the trace element…such that the selection layer contacts the skin area, the first electrode contacts the selection layer, and the second electrode contacts the skin area” (Remarks pg. 6). Applicant also alleges that none of the prior art teaches the similarly amended limitations recited in the currently amended claim 1 (Remarks pgs. 8-9).
Regarding Applicant’s allegation that Dunn does not teach a reactive component, the broadest reasonable interpretation given to the limitation is any material that can react with the desired analyte or trace element, and is not limited to types of components (i.e., enzymes, ionophores, metals), types of reactions (i.e., binding, oxidation, reduction), or exclusivity to a particular trace element. Dunn may not explicitly state the specific reactive components needed to analyze every disclosed analyte; however, 
Regarding the limitations of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B and recited in claim 4. Dunn teaches that hydrogel pads (see 547 and 548 in Figure 5) comprising ionically conductive material coats the electrodes such that the electrodes indirectly contact the skin, and a hydrogel comprised mostly of water can be considered merely a solvent layer (“generally comprises 50% or more water by weight,” pg. 20, lines 33-34). Furthermore, Dunn also teaches that ionically conductive material can comprise liquids or gels (pg. 15, lines 8-16; pg. 20, lines 26-34), and it is submitted under the rejections above that the disclosed liquids and semi-liquid gels can be used alternatively to the solid hydrogel pads as solvent layers. The ionically conductive material disclosed by Dunn is interpreted as merely a solvent layer, so Dunn teaches the selection layer and second electrode contacting the skin area, as understood in light of Applicant’s specification.
Examiner recognizes that Dunn, Vandier, and Dede do not teach that the selection layer comprises a partially permeable barrier layer, which is configured to be permeable only for the trace 
Regarding Applicant’s allegation that Rowe’s (US 2016/0310049) teaching of “ionically conductive material is not selective to a particular trace element…the permeable membranes of Rowe are not configured to be permeable only for the trace element”, the argument is moot since Rowe is not relied on for the current grounds of rejection.
With regards to the rejections of claims 2-14 under 35 U.S.C. 103, no additional arguments are presented. Since the arguments were not found persuasive, Dunn is still relied on as prior art in the current grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buhlmann et al. (“Carrier-Based Ion-Selective Electrodes and Bulk Optodes. 2. Ionophores for Potentiometric and Optical Sensors,” 1998) teaches ionophores and ion selective chemistry for sensing ions including strontium, barium, molybdenum, iron, copper, zinc, and selenite (pgs. 1624-1626, 1630, 1648).
Gao et al. (“Wearable Microsensor Array for Multiplexed Heavy Metal Monitoring of Body Fluids,” 2016) teaches a wearable microsensor array for real-time monitoring of zinc, cadmium, lead, copper, and mercury ions in human sweat (Abstract).	Nyberg et al. (US 2017/0156641) teaches a wearable sweat sensing device (Figs. 4-9, 15, 37A-39B) that can detect copper, iron, and zinc (paragraph 90). The device comprises a first electrode (active electrodes, Fig. 6; conductive material 707, Fig. 37B) and a second electrode (circle reference electrodes, Fig. 6; conductive material 703, Fig. 37B), a selection layer including a reactive component (ionophore 
Wang et al. (Us 2015/0126834) teaches a wearable sweat sensing device (Fig. 1E) a first electrode (172) and a second electrode (173), a selection layer including a reactive component (sensing layer 174, “an electrochemical sensing layer 174 to sustain a redox reaction to produce a detectable electrical signal…a reaction agent (e.g., the catalyst) that can undergo a redox reaction with a target analyte,”, paragraph 66; the layer can be an ion-selective layer, paragraphs 13, 56, 94) and a perm-selective layer (“patterning of perm-selective or ion-selective coatings/membranes to the surface of the exemplary sensor,” paragraph 56; “the catalyst entrapped by a selectively permeable scaffold structure,” paragraph 66), an electronic circuit device (177). The sensing environment 178 shown in Fig. 1E can be fluid on the user’s skin (paragraph 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791